Nies, Judge.
This appeal is from the judgment of the U.S. Customs Court (hereinafter the U.S. Court of International Trade), 496 F. Supp. 279, 85 Cust. Ct. 5, C.D. 4862, sustaining the classification of leaf springs suitable for use on various kinds of non-self-propelled trailers as other springs under item 652.88 rather than as springs suitable for motor vehicle suspension under item 652.84. * We affirm.
OPINION
We agree with the decision of the Court of International Trade that the non-self-propelled trailers for which the imported springs are suitable are not motor vehicles within the meaning of *14item 652.84. Accordingly, we affirm the judgment of the court and adopt the opinion below as our own.

 The relevant provisions of the TSUS read:
Schedule 6, Part 8, Subpart F — Miscellaneous Metal Products
Springs and leaves for springs, of base metal: [Claimed]
652.84 Suitable for motor vehicle suspension.. 4% ad val.
#***##*
[Classified]
652.88 Other....... 9.5% ad val.